This court finds that the sa-id circuit court was in error in finding and holding that there remained owing upon the mortgage debt due from Thomas Franklin to the defendant in error, The Ohio Savings & Loan Company, at the date of the approval of sale, Majr 13, 1896, a sum in excess of six hundred dollars and in adjudging the amount due on the mortgage assumed by said Ada Franklin (now Webber) the purchaser at said .sale to be the sum of $572.84 as of the date of the rendition of judgment by said circuit court, and in these respects the said judgment should be and is reversed, this court holding that the amount assumed as owing on said mortgage MW 13, 1896, was the sum only of six hundred dollars, and that the amount actually due said defendant in error is said sum of six hundred dollars reduced by the payments made on said indebtedness after the said date, which, reckoning interest at the rate of eight per cent., the court finds to be the sum of $161.14, as of the date of said judgment and decree of the circuit court and the said judgment should be modified so as to conform to this finding and order.
Crew, C. J., Summers, Spear, Davis, Shauck and Price, JJ., concur.